EXHIBIT 99.1 AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Financial Statements For the six months ended June 30, 2012 and 2011 (Unaudited) MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The condensed consolidated interim financial statements of Avino Silver & Gold Mines Ltd. (the “Company”) are the responsibility of the Company’s management. The condensed consolidated interim financial statements are prepared in accordance with International Accounting Standards Board and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the audit and the condensed consolidated interim financial statements prior to their submission to the Board of Directors for approval. The condensed consolidated interim financial statements as at June 30, 2012 and 2011 and for the periods then ended have not been reviewed or audited. “David Wolfin” “Malcolm Davidson” David Wolfin Malcolm Davidson President & CEO Chief Financial Officer August 29, 2012 August 29, 2012 AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian dollars) (Unaudited) Note June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Interest receivable Sales taxes recoverable 7 Amounts receivable Prepaid expenses and other assets Mineral Properties and Exploration Costs 8 Property, Plant and Equipment 9 Investment in Related Companies 10 Investment in Other Companies 11 - Reclamation Bonds $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Amounts due to related parties 15b Reclamation Provision 12 Deferred Tax Liability Total liabilities EQUITY Share Capital 13 Equity Reserves Treasury Shares (14,180 Shares, at cost) ) ) Accumulated Other Comprehensive Loss ) ) Accumulated Deficit ) ) Total Equity $ $ Subsequent Events – Note 20 Approved by the Board of Directors on August 29, 2012: /s/ Gary Robertson Director
